Preliminary Remarks
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 9, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Drawings
The drawings are objected to as failing to comply with:
37 CFR 1.83(a) because they fail to show:
Engagement between the convex outer surface 124 and the first and second outer transition regions 112, 114, as recited in claims 1, 9 & 16
Engagement between the convex inner surface 126 and the first and second inner transition regions 116, 118, as recited in claims 1, 9 & 16
37 CFR 1.84(p)(4) because reference characters "16" and "83" have both been used to designate a ball assembly.  
37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 16.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is objected to because it includes the word “premium”.  See MPEP 606.

Claim Objections
The claims are objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.

Claim Rejections - 35 USC § 112
Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claims recite five different “forming” steps, but the specification fails to disclose any particular method(s) of manufacture constituting a method of forming any of the features recited in claims.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 1-4, 8-12, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner, US 5,203,741.  Turner discloses a tripot assembly, comprising: 
a housing body (10) extending between a first housing end and a second housing end along (see Fig. 1) a longitudinal axis (17), the housing body defining a plurality of guide channels (20) spaced from one another by a separator (see at Fig. 2 the portion of the housing 10 crossed by the lead line for reference numeral 27), the guide channels extending from the first housing end toward the second housing end, each of the guide channels having first and second walls (see “two opposed side portions” at col. 5, line 31), and a third wall (see at Fig. 2 the portion of the channel 20 crossed by the lead line for reference numeral 13), extending between the first wall and the second wall, a first outer transition region (38) extending between the first wall and the third wall and a second outer transition region (38) extending between the second wall and third wall, a first inner transition region (39) extending between the first wall and a first separator and a second inner transition region (39) extending between the second wall and a second separator, the first outer transition region, the second outer transition region, the first inner transition region and the second inner transition region having a concave elliptical contour (col. 6, line 33); and 
a separate roller assembly disposed in each of the guide channels, each roller assembly having an inner roller member (28) and an outer roller member (21), the inner roller member being disposed on (see Fig. 14) a spider member (12) and the outer roller member being disposed in engagement with the first wall, the second wall and the third wall, the outer roller member having a convex outer surface (22) configured for engagement with the first outer transition region and the second outer transition region and having a convex inner surface (22) configured for engagement with the first inner transition region and the second inner transition region.

Claims 1-4, 8-12, 16 & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh, US 8,608,578.  Oh discloses a tripot assembly, comprising: 
a housing body (12, 302”) extending between a first housing end and a second housing end along a longitudinal axis, the housing body defining a plurality of guide channels (col. 2, lines 10-14) spaced from one another by a separator 2 (see at Fig. 1 the portion of the housing 12 indicated by reference numeral 12b), the guide channels extending from the first housing end toward the second housing end, each of the guide channels having first and second walls (see at Fig. 1 the portion of the housing 12 indicated by reference numeral 12c), and a third wall (see at Fig. 1 the portion of the channel crossed by the broken line Y), extending between the first wall and the second wall, a first outer transition region (302a”) extending between the first wall and the third wall and a second outer transition region (302a”) extending between the second wall and third wall, a first inner transition region (302b”) extending between the first wall and a first separator and a second inner transition region (302b”) extending between the second wall and a second separator, the first outer transition region, the second outer transition region, the first inner transition region and the second inner transition region having a concave elliptical contour (E1, E2); and 
a separate roller assembly disposed in each of the guide channels, each roller assembly having an inner roller member (14) and an outer roller member (13, 303), the inner roller member being disposed on a spider member (see “inner joint member” at col. 2, line 13) and the outer roller member being disposed in engagement with the first wall, the second wall and the third wall, the outer roller member having a convex outer surface (see “circular cross section” at col. 2, line 20) configured for engagement with the first outer transition region and the second outer transition region and having a convex inner surface (see “circular cross section” at col. 2, line 20) configured for engagement with the first inner transition region and the second inner transition region.

Allowable Subject Matter
Claims 5-7 & 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679